Title: Pardon for David Brown, 12 March 1801
From: Jefferson, Thomas
To: 


Thomas Jefferson, President of the United States of America,
To all who shall see these Presents,—Greeting:
Whereas David Brown, late of the District of Massachusetts, labourer, in the Circuit Court of the United States held at Boston for the said District on the first day of June in the year of our Lord one thousand seven hundred and ninety nine, was convicted of certain misdemeanors, in writing, uttering and publishing certain false, scandalous, malicious and seditious writings against the Government, Congress and President of the United States: and thereupon by the judgment of the same Court the said David Brown was adjudged to pay a fine of four hundred dollars to the Use of the United States, suffer eighteen months imprisonment and stand committed until the said judgment should be executed: And whereas the said David Brown hath suffered the said term of imprisonment, and it appears that from poverty he is unable to pay the said sum of four hundred Dollars or any part thereof. Now Therefore be it known, That I Thomas Jefferson, President of the United States of America, in consideration of the  premises and of divers other good causes me thereunto moving, have pardoned and remitted and by these presents do pardon and remit to the said David Brown the misdemeanors aforesaid whereof he stood convicted and the judgment aforesaid of the said Circuit Court thereupon; and all pains and penalties incurred or to be incurred by reason thereof.
In Testimony whereof, I have caused the Seal of the United States to be hereunto affixed, and signed the same with my Hand.
Done at the City of Washington the Twelfth day of March, in the year of our Lord, one thousand Eight hundred and one; and of the Independence of the United States of America, the Twenty fifth.

Th: JeffersonBy the PresidentLevi LincolnActing as Secretary of State

